Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered December 16, 1982, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied his right to a speedy trial pursuant to CPL 30.30. We do not agree. After subtracting periods of delay excludable pursuant to CPL 30.30 (4) (see, People v Pappas, 128 AD2d 556; People v Seabrook, 126 AD2d 583), the total time chargeable to the People is well within the permitted six calendar months which, in this case, totaled 182 days (see, e.g., People v Pappas, supra; People v Jones, 105 AD2d 179, 188, affd sub nom. People v Anderson, 66 NY2d 529, 540). Thus, the defendant’s postreadiness motion to dismiss pursuant to CPL 30.30 (see, People v Anderson, supra, at 536; People v Seabrook, supra) was properly denied.
Inasmuch as there was no identification procedure conducted by the police, no preliminary hearing on this matter was required (see, People v Robinson, 117 AD2d 826).
Upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quantity and quality to establish the defendant’s guilt beyond a reasonable doubt. The defendant’s trial attorney provided meaningful representation (see, People v Baldi, 54 NY2d 137).
We see no abuse of discretion in the sentence imposed by the court (see, People v Suitte, 90 AD2d 80).
Finally, we have considered the defendant’s remaining contention and find it to be without merit. Brown, J. P., Niehoff, Sullivan and Harwood, JJ., concur.